Citation Nr: 1739928	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to February 1973 to include service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2016 the Veteran testified in a Video Conference Hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2016 Board hearing, the Veteran reported that he receives Social Security disability compensation and has since 2009.  He testified that his disability compensation is due in part to his respiratory condition.  There are no Social Security Administration (SSA) records in the Veteran's claims file.  Because the complete SSA file and records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, on remand attempts must be made to obtain any SSA records regarding the Veteran.

The record also reflects that the Veteran receives ongoing treatment from the VA for his respiratory issues.  The most recent VA records associated with the Veteran's claims file are dated March 23, 2015.  On remand the Veteran's claims file should be updated with any VA treatment records since March 23, 2015.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding updated VA treatment records pertinent to the Veteran's claim.

2.  Take all appropriate action to obtain from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

3.  Then re-adjudicate the Veteran's claim. If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


